        Case 2:18-cv-02081-TLN-KJN Document 121 Filed 06/26/20 Page 1 of 3

     Aaron J. Fischer (SBN 247391)                 Jessica Valenzuela Santamaria (SBN 220934)
 1    Aaron.Fischer@disabilityrightsca.org          jvs@cooley.com
     Anne Hadreas (SBN 253377)                     Mark A. Zambarda (SBN 314808)
 2    anne.hadreas@disabilityrightsca.org           mzambarda@cooley.com
     DISABILITY RIGHTS CALIFORNIA                  Addison M. Litton (SBN 305374)
 3   1330 Broadway, Suite 500                       alitton@cooley.com
     Oakland, CA 94612                             COOLEY LLP
 4   Telephone: (510) 267-1200                     3175 Hanover Street
     Fax: (510) 267-1201                           Palo Alto, CA 94304-1130
 5                                                 Telephone: (650) 843-5000
     Donald Specter (SBN 83925)                    Facsimile: (650) 849-7400
 6    dspecter@prisonlaw.com
     Margot Mendelson (SBN 268583)                 Attorneys for Plaintiffs
 7    mmendelson@prisonlaw.com
     Sophie Hart (SBN 321663)
 8    sophieh@prisonlaw.coom
     PRISON LAW OFFICE
 9   1917 Fifth Street
     Berkeley, California 94710
10   Telephone: (510) 280-2621
     Fax: (510) 280-2704
11
     Attorneys for Plaintiffs
12
                                 UNITED STATES DISTRICT COURT
13
                                EASTERN DISTRICT OF CALIFORNIA
14
                                       SACRAMENTO DIVISION
15

16
      LORENZO MAYS, RICKY                     )   Case No. 2:18-cv-02081 TLN KJN
17    RICHARDSON, JENNIFER                    )
      BOTHUN, ARMANI LEE, and                 )   CLASS ACTION
18    LEERTESE BEIRGE on behalf of            )
      themselves and all others similarly     )   [PROPOSED] ORDER
19    situated,                               )
                                              )   Judge: Hon. Kendall J. Newman
20                       Plaintiffs,          )
                                              )   Complaint Filed: July 31, 2018
21           v.                               )
                                              )
22    COUNTY OF SACRAMENTO,                   )
                                              )
23                       Defendant.           )
                                              )
24

25

26
27

28
       Case 2:18-cv-02081-TLN-KJN Document 121 Filed 06/26/20 Page 2 of 3

 1         In light of the disruption to operations in the Sacramento County Jail facilities
 2   (the “Jail”) caused by the COVID-19 pandemic, the parties previously agreed that it
 3   was necessary to postpone scheduled on-site monitoring visits by the Court Experts
 4   and Plaintiffs’ counsel as consistent with the Consent Decree and related orders in this
 5   case. On April 30, 2020, the Court granted the parties’ request to extend the Court
 6   Experts’ first monitoring report deadlines and directed the parties to file a status report
 7   on or before June 24, 2020. (ECF No. 119.)
 8         The parties have now submitted a Joint Status Report updating the Court as to
 9   the status of monitoring pursuant to the Consent Decree given current circumstances,
10   and have proposed modifications to the timeline and parameters for completion of the
11   first monitoring reports by the Court Experts.
12         Having considered the parties’ Joint Status Report and good cause appearing, it
13   is hereby ordered that:
14         a)     The Court Experts and Plaintiffs’ counsel who are able to travel to the
15   Jail for on-site monitoring will be permitted to do so, within modified parameters as
16   agreed upon by the parties and as consistent with operational and public safety needs
17   related to the COVID-19 pandemic.
18         b)     Defendant will provide the Court Experts and Plaintiffs’ counsel with
19   remote access to class members’ Jail electronic health records (including medical and
20   mental health records) to allow for remote individual records review.
21         c)     The Court Experts and Plaintiffs’ counsel will request production of
22   individual class member Jail custody records as they deem necessary for their
23   monitoring role. Defendant will produce such records within seven (7) calendar days
24   of the request.
25         d)     Defendant will arrange for a virtual tour of the facilities to accommodate
26   the Court Experts who are unable to do an on-site monitoring visit. The virtual tour
27   will be made available to all Court Experts and Plaintiffs’ counsel.
28

                                                1
        Case 2:18-cv-02081-TLN-KJN Document 121 Filed 06/26/20 Page 3 of 3

 1             e)         Defendant will timely produce documents, data, and other information
 2   requested by the Court Experts and Plaintiffs’ counsel.
 3             f)         The parties will work cooperatively to ensure that the Court Experts and
 4   Plaintiffs’ counsel are able to conduct interviews of custody and health care staff and
 5   confidential, voluntary interviews of class members.
 6             g)         The Court Experts will prepare a draft written report on Defendant’s
 7   efforts to meet the terms of the Consent Decree, as set forth in the Court’s Order re:
 8   Joint Request for Appointment of Court Experts (ECF No. 117, ¶ 4) no later than
 9   October 7, 2020.
10             h)         The parties will provide written comments or objections to the Court
11   Experts’ draft reports no later than October 21, 2020.
12             i)         The Court Experts will issue their final reports no later than October 28,
13   2020. The parties will promptly file a Joint Status Report with the final reports.
14             j)         Where there is a conflict between the aforementioned provisions and the
15   provisions in the Court’s Order re: Joint Request for Appointment of Court Experts
16   (ECF No. 117), the provisions set forth above shall control for purposes of the first
17   monitoring report. All other provisions in the Court’s previous orders remain in
18   effect.
19             k)         Absent further court order, the monitoring and reporting provisions set
20   forth in the Consent Decree and the Court’s Order re: Joint Request for Appointment
21   of Court Experts (ECF No. 117) will apply to all monitoring after completion of the
22   first monitoring reports.
23             IT IS SO ORDERED.
24
     Dated: June 25, 2020
25

26
27
     /mays2081.ext2.mon

28

                                                       2
